Defendant appeals from a judgment of the County Court, Westchester County, in favor of plaintiffs, entered on the verdict of a jury, in an action to recover damages for personal injuries sustained by plaintiff Dorothy Stevan, and for loss of services sustained and expenses incurred by plaintiff Ivan Stevan, her husband. The accident complained of was alleged to have occurred by reason of negligence of the defendant in maintaining, in a portion of the premises under his control and used "by plaintiff Dorothy Stevan with his permission, an unguarded opening in an attic floor, leading to a stairway to the floor below. Judgment affirmed, with costs. No opinion. Johnston, Adel, Aldrich and Nolan, JJ., concur; Hagarty, Acting P. J., dissents and votes to reverse the judgment and to dismiss the complaint on the ground that no actionable negligence was established.